department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel cc from assistant chief_counsel field service cc dom fs subject income from discharge of partnership indebtedness this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e partner partner dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek w x y z date date date date date date date date date date date date date year year year year year year year year month month month month month tax_year tax_year district x state y issue whether the taxpayers realized cancellation_of_indebtedness_income in tax_year conclusion the taxpayers did not realize cancellation_of_indebtedness_income in the tax_year facts a a limited_partnership was formed on date to acquire construct and lease commercial property the property partner one of the four original managing general partners received y percent of the partnership interests the limited_partner held a z percent interest on date a obtained a dollar_figureb construction loan from b repayment of the principal was due on demand or by date as security for the loan a executed a deed_of_trust and each of its managing partners executed a recourse promissory note and personally guaranteed the loan construction on the property was completed in year by date the nationwide real_estate market had declined and b agreed to extend the due_date of the loan to date in year a discovered that toxic chemicals apparently from c and d had leaked onto the property real_estate values continued to decline in state y and between month and month of year partner and his wife partner acquired the general and limited_partnership interests of the other partners for a nominal amount partner held w percent of the partnership interests as general_partner and partner held a z percent interest as limited_partner on date b was placed into receivership the receiver collected all rents and other revenue from the property on date b assigned to e certain assets including the debt of a on date after attempting to collect from partner e filed suit against b c d and partner both in his capacity as a general_partner of a and as a guarantor in the united_states district_court for district x partner filed a cross-complaint against c and d the indebtedness was reduced to an interlocutory judgment on date as of date the total balance of the unpaid loan was dollar_figurea including interest on date e entered into a settlement agreement with partner and a where e agreed to pay them dollar_figurek in exchange for their dismissal of an appeal of the district court’s decision to have all rents from the property paid to the receiver partner and a also agreed to pursue their claims against c and d e agreed to pay their attorneys’ fees and partner and a agreed that e’s attorney would take the lead in the case e agreed that as of the date of the sale of the property it would not enforce a deficiency judgment against either partner or a unless they fail to pursue their claims against c and d or they pursue such claims in a negligent manner or if partner 1’s statement of net_worth was false in a material way partner and a also agreed to use their best efforts to sell the property and that e was entitled to the proceeds from the sale of the property as of date the principal balance of the loan was dollar_figurec on date the property the sole asset of a was sold for dollar_figureg a deficiency determination was held and the outstanding liability on the note was determined to be approximately dollar_figuree on or about date a deficiency judgment was entered against partner and a for dollar_figured in month of year e settled its case against d for dollar_figurei and in month of year e settled its case against c for dollar_figurej on date both the complaints and cross- complaints were dismissed also in month of year e dismissed the deficiency judgment against partner and a a filed a final federal_income_tax return for tax_year reporting cancellation of indebtedness of dollar_figuref an attachment to the tax_return states that all of a’s unpaid debt was forgiven as of date the date of the settlement agreement with e the year form k-1 issued by a to partner included the cancellation_of_indebtedness_income a majority of the cancellation_of_indebtedness_income was excluded from partner and partner 2's joint federal_income_tax return for tax_year based on the claim that they were insolvent at the time of the discharge_of_indebtedness cancellation_of_indebtedness_income was included into gross_income to the extent that partner and partner were solvent a statutory_notice_of_deficiency was issued for tax_year adjusting the capital_gain of partner and partner e issued a form 1099-c for tax_year to partner not to a for the excess of the deficiency judgment over the dollar_figureh recovered from c and d the attorney for e has stated that e fully intended on pursuing collection from partner and or a until month of year when the settlement was reached with c and d law and analysis the broad definition of gross_income includes income_from_discharge_of_indebtedness sec_61 see 284_us_1 however if the discharge_of_indebtedness occurs when the taxpayer is insolvent the discharge_of_indebtedness income is excluded from gross_income sec_108 insolvent is defined as the excess of liabilities over the fair_market_value of assets sec_108 in the case of a partnership the discharge of partnership indebtedness is determined and realized at the partnership level while the insolvency_exception is applied at the partner level sec_108 see marcaccio v commissioner t c memo income from the discharge_of_indebtedness is treated as an item_of_income which is allocated separately to each partner under sec_702 h_rep_no 96th cong 2d sess pincite s rep no 96th cong 2d sess pincite the amount_realized from the sale_or_other_disposition of property subject_to a nonrecourse_liability includes the amount of liabilities from which the transferor is discharged sec_1_1001-2 in contrast the amount_realized from the sale_or_other_disposition of property subject_to a recourse_liability does not include the amount of indebtedness discharged sec_1_1001-2 a partnership_liability is treated as nonrecourse to the extent that no partner or related although a’s year federal_income_tax return stated that it was the final return a filed a year state y partnership tax_return in or around month of year person bears the economic risk of loss for the liability sec_1 a a partnership_liability is treated as a recourse_liability to the extent that any partner or related_person bears the economic risk of loss for the liability sec_1_752-1 when the debt was created on date each of the partners personally guaranteed the repayment of the debt and each partner executed a recourse promissory note accordingly the debt was a recourse_liability when a borrowed the funds based on the available information there is no indication that any of the partners was relieved of personal liability when partner and partner acquired the partnership interests of the other partners between month and month of year addititonally e did not provide partner with a release of partner 1's recourse promissory note or partner 1's guarantee of the loan instead the settlement agreement entered into by partner a and e provided that a s of the date of the sale of the property e agrees not to levy execute or otherwise enforce a deficiency judgment against a or partner except if a the court determines that a and or partner intentionally fail to pursue or pursue in a grossly negligent manner its or his claims in this action or b partner 1's statement of current net_worth and income and expense verification dated date is false in a material way further the attorney for e has informed district_counsel that e fully intended on pursuing collection from partner and or a until month of year when the settlement was reached with c and d therefore the debt was still a recourse_liability after the settlement agreement was executed finally the property was sold by a on date we believe that the debt was still a recourse_liability after the sale of the property because e could have attempted to collect the outstanding liability from partner based on the recourse promissory note he executed and on partner 1’s personal guarantee of the debt a partnership is terminated for federal_income_tax purposes only if no part of any business financial operation or venture of the partnership continues to be carried a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership due to the fact that the liability becomes due and payable and the partner or related_person would not be entitled to reimbursement from another partner or a person related to another partner sec_1_752-2 in determining the year in which income should be reported consideration cannot be given to what may or may not happen in a subsequent year barker v commissioner tcmemo_1983_643 citing 366_us_213 282_f2d_700 9th cir clem v commissioner t c memo on by any of its partners in a partnership or within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in a partnership capital and profits sec_708 between month and month of year partner and partner acquired x percent and z percent of the partnership interests in a respectively accordingly a terminated for federal_income_tax purposes between month and month of year pursuant to sec_708 there is also a question of whether a terminated under b a at the time it disposed of the property because it held no other assets and did not have any other activity although we believe that the sale of the property did not cause a termination of a we believe the issue of whether the partnership terminated is irrelevant to the issue of whether partner realized income from the cancellation of indebtedness because under the laws in state x a partner is not relieved of liability on the date the partnership terminates case development hazards and other considerations if you have any questions or need further assistance please call by deborah a butler assistant chief_counsel patrick putzi special counsel natural_resources cc dom fs ps si
